DETAILED ACTION
	The instant application having Application No. 17/684,701 filed on 03/02/2022 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least claims 1-2, 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 8-10 of U.S. Patent No. 11,271,937 as exemplifies below. Although the claims are not identical, the scopes of the claims the same.

                  Instant Application 
                 Patent 11,271,937
Claim 1:
     A method performed by a Packet data network GateWay (PGW) for handling a User Equipment's (UE's) (101) access to an Evolved Packet Core (EPC) service via a non-third Generation Partnership Project (non-3GPP) access network (103), the method comprising: 
     receiving a Create Session Request message transmitted by a non-3GPP access gateway, the Create Session Request message comprising identity information that indicates an identity of an Authentication Authorization Accounting (AAA) node; and 





     transmitting to the AAA node that was indicated in the received identity information a request message for the UE, which request message is a request for authorization of the UE to access the EPC service via the non-3GPP access network.


Claim 2:
     The method of claim 1, wherein the request message comprises information indicating that the PGW is used by the UE (101) when accessing the EPC service via the non-3GPP access network (103).

Claim 4:
     The method of claim 1, wherein the AAA node indicated in the received identity information is a home AAA server when the UE (101) is roaming.

Claim 6:
     The method of claim 1, wherein the AAA node (710) is indicated as a destination host in the authorization request message.

Claim 7:
     The method of claim 1, wherein the AAA node (710) is an AAA proxy (128), and wherein the request message is transmitted to the AAA node (710) for further transmission to an AAA server (110).

Claim 8:
     The method of claim 1, wherein the identity information is received from the non-3GPP access gateway (705) via a General packet radio services Tunneling Protocol, GTP, interface or a Proxy Mobile Internet Protocol (PMIP) interface.




Claim 1:
     A method performed by a Packet data network GateWay (PGW) for handling a user equipment's (UE's) access to an Evolved Packet Core (EPC) service via a non-third Generation Partnership Project (non-3GPP) access network, wherein the PGW comprises a transmitter and a receiver, the method comprising: 
     during a request for connecting the UE to access the EPC service via the non-3GPP access network, the PGW employing the receiver to receive a Create Session Request message transmitted by an access gateway in communication with the UE via the non-3GPP access network, wherein the Create Session Request message that was transmitted by the access gateway comprises an Authentication Authorization Accounting (AAA) server name; and 
     after receiving the Create Session Request message transmitted by the access gateway, the PGW employing a transmitter to transmit an authorization request message for the UE to an AAA server associated with the AAA server name, wherein the authorization request message is a request for authorization of the UE to access the EPC service via the non-3GPP access network.

Claim 2: 
     The method of claim 1, wherein the authorization request message comprises information indicating that the PGW is used by the UE when accessing the EPC service via the non-3GPP access network.

Claim 4:
     The method of claim 1, wherein the AAA server is a home AAA server when the UE is roaming.




Claim 8:
     The method of claim 1, wherein the AAA server is indicated as a destination host in the authorization request message.

Claim 9:
     The method of claim 1, wherein the AAA server is an AAA proxy, and wherein the authorization request message is transmitted to the AAA server for further transmission to an AAA server.

Claim 10:
     The method of claim 1, wherein the Create Session Request message is received from the access gateway via a General packet radio services Tunneling Protocol interface or a Proxy Mobile Internet Protocol interface.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed (US 2010/0035578 A1-hereinafter Ahmed.)
Regarding claim 1, Ahmed discloses a method performed by a Packet data network GateWay (PGW) for handling a user equipment's (UE's) access to an Evolved Packet Core (EPC) service via a non-third Generation Partnership Project (non-3GPP) access network, the method comprising: 
receiving a Create Session Request message transmitted by a non-3GPP access gateway, the Create Session Request message comprising identity information that indicates an identity of an Authentication Authorization Accounting (AAA) node (at least figures 2 & 4, [0065] [0089]-[0096], i.e.: session establishment request is received from trusted non-3GPP access, the request contains at least the PDN identity/APN, which inherently identifies AAA proxy); and 
transmitting to the AAA node that was indicated in the received identity information a request message for the UE, which request message is a request for authorization of the UE to access the EPC service via the non-3GPP access network (at least figure 4, [0094]-[0097], PDN gateway sends identity of the PDN gateway/APN to the AAA server via the AAA proxy to authorize the UE to access the EPC.)

Regarding claim 2, Ahmed discloses the method of claim 1. Ahmed also discloses the request message comprises information indicating that the PGW is used by the UE when accessing the EPC service via the non-3GPP access network (at least figure 4, [0097], PDN gateway identity is included in the request.)

Regarding claim 3, Ahmed discloses the method of claim 1. Ahmed also discloses the request for connecting the UE is an initial access of the UE to the non-3GPP access network, or a handover of the UE from a 3GPP network to the non-3GPP access network (at least figure 4, [0087]-[0095], initial access or handover.)

Regarding claim 4, Ahmed discloses the method of claim 1. Ahmed also discloses the AAA node indicated in the received identity information is a home AAA server when the UE is roaming (at least figure 4, AAA proxy.)

Regarding claim 5, Ahmed discloses the method of claim 1. Ahmed also discloses the identity information is received in a Create Session Request message (at least [0094], APN, which identifies AAA proxy is included in the control session establishment.)

Regarding claim 6, Ahmed discloses the method of claim 1. Ahmed also discloses the AAA node is indicated as a destination host in the authorization request message (at least figure 4, [0089]-[0097], PDN GW identity/APN.)

Regarding claim 7, Ahmed discloses the method of claim 1. Ahmed also discloses the AAA node is an AAA proxy, and wherein the request message is transmitted to the AAA node for further transmission to an AAA server (at least figure 4, authorization message is sent to HSS/AAA via AAA proxy.)

Regarding claim 8, Ahmed discloses the method of claim 1. Ahmed also discloses the identity information is received from the non-3GPP access gateway via a General packet radio services Tunneling Protocol interface or a Proxy Mobile Internet Protocol interface (at least [0084], i.e.: Proxy Mobile IP version 6 (PMIPv6).)

Regarding claim 9, Ahmed discloses a method performed by a non-Third Generation Partnership Project (non-3GPP) access gateway for handling a User Equipment's (UE's) access to an Evolved Packet Core (EPC) service via a non-3GPP access network, the method comprising: 
transmitting a Create Session Request message to a Packet data network GateWay (PGW), the Create Session Request message comprising identity information which indicates an identity of an Authentication Authorization Accounting (AAA) node node (at least figures 2 & 4,[0065] [0089]-[0096], i.e.: session establishment request is transmitted, the request contains at least the PDN identity/APN, which identifies AAA proxy.)

Regarding claim 10, Ahmed discloses the method of claim 9. Ahmed also discloses the AAA node is a AAA server, and receiving, from the AAA proxy, information indicating the AAA server, wherein the AAA server is comprised in a Home Public Land Mobile Network, HPLMN, or a Visited Public Land Mobile Network, VPLMN of the UE (at least figures 2b-2c.)

Regarding claim 11, Ahmed discloses the method of claim 9. Ahmed also discloses the identity information is a Diameter identity of the AAA node (at least [0089]-[0096], PDN GW identity/APN.)

Regarding claim 12, Ahmed discloses the method of claim 1. Ahmed also discloses the identity information is transmitted from the non-3GPP access gateway to the PGW via a General packet radio services Tunneling Protocol interface or a Proxy Mobile Internet Protocol interface (at least [0084], i.e.: Proxy Mobile IP version 6 (PMIPv6).)

Claim 13 is rejected for the same rationale as claim 1 above.
Claim 14 is rejected for the same rationale as claim 2 above.
Claim 15 is rejected for the same rationale as claim 4 above.
Claim 16 is rejected for the same rationale as claim 9 above.
Claim 17 is rejected for the same rationale as claim 10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438